      Case 5:18-mc-00402-SAC-JPO Document 6 Filed 11/20/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                               Cross Claimant,                    Case No. 18-402-SAC-JPO

       v.

KAZI HOSSAIN,

                               Cross Defendant.


                     CERTIFICATION OF SERVICE OF DOCUMENTS
                              ON JUDGMENT DEBTOR

       The United States of America, hereby certifies that a copy of the Charging Order of Kazi

S. Hossain’s Distributional Interests in Shaksi Hospitality, LLC Pursuant to K.S.A. § 17-76,113

was served on the following:

               Phillip J. Jones, Counsel for Cross Defendant Kazi Hossain by ECF filing and

                certified mail (tracking number 7015 3430 0000 1218 4070),

               Cross Defendant Kazi Hossain on October 28, 2019, by the Montrose County

                Sheriff’s Office in Montrose, Colorado, and

               Shahida Hossain, Resident Agent for Shaksi Hospitality, LLC, on October 28,

                2019, by the Montrose County Sheriff’s Office in Montrose, Colorado.
       Case 5:18-mc-00402-SAC-JPO Document 6 Filed 11/20/19 Page 2 of 2




                                                     Submitted by:

                                                     STEPHEN R. MCALLISTER
                                                     United States Attorney

                                                     s/ Tanya Sue Wilson
                                                     TANYA SUE WILSON
                                                     Assistant United States Attorney
                                                     Ks. S.Ct. No. 11116
                                                     Federal Building, Suite 290
                                                     444 SE Quincy
                                                     Topeka, Kansas 66683-3592
                                                     Telephone: 785-295-2850
                                                     Facsimile: 785-295-2658
                                                     Email: tanya.wilson@usdoj.gov
                                                     Attorneys for the Plaintiff




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 20, 2019, the foregoing was electronically filed with the
clerk of the court by using the CM/ECF system, and that a true copy was mailed to the individuals
at the addresses below:

       Phillip J. Jones
       Williams, Turner & Holmes, P.C.
       744 Horizon Court, Suite 115
       Grand Junction, Colorado 81506
       (Counsel for Cross Defendant Kazi Hossain)

       Kazi Hossain
       2030 Otter Pond Circle
       Montrose, CO 81401
       (Cross Defendant)

       Shahida Hossain
       2030 Otter Pond Circle
       Montrose, CO 81401
       (Registered agent for Shaksi Hospitality, LLC)


                                                     s/ Tanya Sue Wilson
                                                     TANYA SUE WILSON
                                                     Assistant United States Attorney



                                                 2
